1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA ALLISON, #179741
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700 Fax: 916-498-5710
5    Attorneys for Defendant
     GEORGE JUNG
6
7
8                              IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   )   Case No. 2:16-cr-0073-KJM
                                                 )
12          Plaintiff,                           )   UNOPPOSED MOTION FOR EARLY
                                                 )   TERMINATION OF SUPERVISED RELEASE;
13                        v.                     )   ORDER TERMINATING SUPERVISED
                                                 )   RELEASE
14   GEORGE JUNG,                                )
                                                 )
15         Defendant.                            )   Judge: Hon. Kimberly J. Mueller
                                                 )
16                                               )
17
18          COMES NOW THE DEFENDANT, GEORGE JUNG, pursuant to 18 U.S.C. § 3583(e)(1)
19   and Federal Rule of Criminal Procedure 32.1(c)(2), and requests that this Court terminate his term
20   of supervised release. This motion is unopposed, no hearing is requested.
21          Mr. Jung was convicted of 21 U.S.C. §§ 846 and 841 Conspiracy and Possession of
22   Marijuana with Intent to Distribute. He was sentenced to a term of 262 months. He was released
23   from federal prison on November 26, 2014 and began serving a term of supervised release.
24   Jurisdiction was transferred to the Eastern District of California after he moved to this district to
25   be close to a family member.
26          While on supervised release in the Eastern District of California Mr. Jung had issues with
27   alcohol abuse and traveled outside of the jurisdiction without permission. As a result of those
28

                                                      -1-
1    violations of his conditions of supervised release, his Court revoked his supervision and sentenced
2    him to 3 months in custody followed by a 36 month term of supervised release. The conditions of
3    supervised release included a several months in a halfway house. Mr. Jung was then released to
4    live in the Southern District of California to be near his step-daughter.
5            18 U.S.C. §3583(e) permits the Court to terminate supervision after at least one year has
6    been served without a hearing. In considering whether or not to terminate supervision the Court
7    is to take into consideration the same factors the Court considered when imposing sentencing. See
8    18 U.S.C. § 3553(a). Mr. Jung is now 76 years old and has serious health issues. He is requesting
9    termination of supervision so that he might live out the time he has left without being under a
10   federal sentence.      He has participated in alcohol treatment and counseling, and no further
11   rehabilitation programs are anticipated. He has been compliant and has proven that he is not a
12   danger to the community or public safety. He has served a long prison sentence and a considerable
13   time on supervised release. In considering all of those factors (public safety, rehabilitation,
14   deterrence, sentencing disparities, etc.), the defense believes that termination of supervision at this
15   time is appropriate.1
16           The parties have both conferred with his probation officer in the Southern District. His
17   probation officer reported to both parties that for some time now Mr. Jung has been completely
18   compliant and cooperative in his supervision.2 He expressed no concerns about terminating Mr.
19   Jung’s supervision at this time. The AUSA has informed counsel that he has no opposition to this
20   motion and that his position could be made clear in this motion.
21   ///
22   ///
23   ///
24   ///
25
26
     1
       Mr. Jung was sentenced to 3 months custody and began that term on December 6, 2016 when he was ordered
27   detained for the violations. His 36 months of supervised release would therefore have begun in early March of 2017
     and thus his 36 month term would naturally expire in March of 2020, less than a year from now.
     2
28     Should the Court wish to contact his probation officer defense counsel can supply the Court with his direct line
     phone number.
                                                            -2-
1           For all of these reasons, the defenses requests that this Court terminate the remainder of
2    Mr. Jung’s supervised release term.
3    DATED: April 19, 2019                               Respectfully submitted,
4                                                        HEATHER WILLIAMS
                                                         Federal Defender
5
                                                         /s/ Linda Allison
6                                                        LINDA ALLISON
                                                         Assistant Federal Defender
7                                                        Attorneys for Defendant
                                                         GEORGE JUNG
8
9
10          IT IS HEREBY ORDERED, that Mr. George Jung’s term of Supervise Release be
11   Terminated, effective immediately for reasons stated in defense counsels unopposed motion for
12   early termination of supervised release.
13   DATED: April 24, 2019.
14
15                                                        UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -3-
